 In the Matterof KANSAS. MILLING COMPANYandFLOUR,FEED, SEED,CEREAL&ELEVATOR WORKERS UNION, No.20991, A. F.ofL.Case No. B-1439.-Decided September 0, 1939Grain Processingawd DullingIndustry-InvestigationofRepresentatives:controversy concerning representation of employees:employer refuses torecognize union in the absence of an election-UnitAppropriatefor CollectiveBargaini,ng:production and maintenance employees excluding executive andsupervisory employees,officeworkers,and chemists;production workers withsome supervisory dutiesincluded-Representatives:proof of choice: elimina-tion of disagreement between company and sole union involved to insuresatisfactory negotiations requires an election-ElectionOrderedMr. Henry H. Foster, Jr.,for the Board.Mr. Robert C. Foulston, Mr. George Sie f kin,andMr. George B.Powers,ofWichita.,Kans.,for the Company.Mr. Earl Dietz,of Oklahoma City, Okla., for the Union.Mr. William T. Little,ofcounselto the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn February 15, 1939, Flour, Feed, Seed, Cereal & ElevatorWorkers Union, No. 20991, A. F. of L., herein called the Union, filedwith the Regional Director for the Seventeenth Region (Kansas City,Missouri) a petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Kansas MillingCompany, Wichita, Kansas, herein called the Company,. and request-ing an investigation and certification of representatives pursuant toSection 9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the,Act.On May 23, 1939, the National Labor Relations Board, herein calledthe Board, acting pursuant to Section 9 (c) of the Act and ArticleIII,Section 3, of National Labor Relations Board Rules andRegulations-Series l., as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing on due notice.15 N. L. It. B., No. 13.71 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn July 1, 1939, the Acting Regional Director issued a notice ofhearing, copies of which were duly served on the Company and theUnion.The Company thereafter filed an answer to the petition anda "Petition for Election."Pursuant to the notice, a hearing was heldatWichita, Kansas, on July 13, 14, 15, 1939, before William P. Webb,the Trial Examiner duly designated by the Board.The Board andthe Company were represented by counsel, the Union by the districtvice president of National Council of Grain Processors, with whichthe Union is affiliated, and all participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.'During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.On July 21, 1939, the Company filed a request for an oralargument before the Board.Pursuant to notice duly served uponall the parties, oral argument was held before the Board at Wash-ington, D. C., on August 3, 1939.Only the Company appeared andparticipated in the oral argument.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYKansas Milling Company, a Kansas corporation with its principalplace of business in Wichita, Kansas, is engaged in the business ofprocessing and milling grain for human and animal consumption.The Company's mill has a capacity of 4,000 barrels per day and in1938 produced approximately 500,000 barrels of flour.A substantialamount of the grain used by the Company is purchased outsideKansas, and over 90 per cent of its products are shipped outside theState.The Company admits that it is engaged in commerce amongthe several States within the meaning of Section 2 (6) and (7) of theAct.H. THE ORGANIZATION INVOLVEDThe Union is a labor organization affiliated with the AmericanFederation of Labor and the National Council of Grain Processors.It admits to membership all employees of the Company except execu-tives, superintendents, office employees, and chemists.III.THE QUESTION CONCERNING REPRESENTATIONEarly in 1939, a committee of the Union called on Jackman, vicepresident, treasurer, and generalmanager ofthe Company, claimed KANSAS MILLING COMPANY73to represent a majority of employees in an appropriate unit, andrequested recognition as the bargaining agent of such employees.The Company refused to recognize the Union as the bargaining agentof the employees in the absence of an election.We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION ONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company de-scribed in Section I above, has a close, intimate, and substantial rela-tion to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Union claims that all production workers in and around themill, excluding executives, superintendents, office workers, chemists,and supervisory employees not engaged in productive work, constitutean appropriate unit. It is apparent from the record that the Unionused the term "production workers" so as to include in its meaningmaintenance workers:The Company claims that employees of the malt plant shouldbe excluded from the unit.The malt plant is located in a build-ing adjoining that of the Company's elevator and mills.Althoughthe production of malt is a separate and distinct business from, andnot an adjunct to, the production of flour, the Union admits tomembership the employees in the malt plant and has extended itsorganizational efforts to them.We shall include the employees ofthe malt plant in the appropriate unit.'-The Company asks that 15 of its 151 employees be excluded assupervisory employees having the power either to hire and dischargeor to recommend hiring and discharging.The Union conceded thepropriety of excluding seven, but insisted that the remaining eightengaged in sufficient productive, as distinguished from supervisory,work to be included with the other production workers.B. M. Finleydevotes half his time to non-supervisory maintenancework at Wichita and the other half to keeping the Company's feederelevators,which are located in various parts of Kansas and Okla-homa, in repair. In the latter capacity he does most of the workhimself, but may and sometimes does take someone from the Wichita3Cf.Matter of Borum and Pease CompanyandUnited Paper WorkersLocalIndustrialUnion#292,Affliiafed with the Committee for Industrial Organization,7N. L. R.B. 486. 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDplant or hire someone on the spot to help him. In such event, hesupervises the work of the men working for him and may dis-charge those he hires.J. B. Schollworks in the elevator at Wichita.When the elevator superintendent is present, Scholl performs ordi-nary non-supervisory work, but in the absence of the superintendent,Scholl acts as superintendent, supervises the work of the others, andhas authority to hire and discharge.There was no showing of theamount of time the superintendent is absent. In the absence of sucha showing, we assume that Scholl infrequently exercises supervisorypowers.Thus both Scholl and Finley would appear to devote thegreater portion of their time to ordinary productive functions.Weshall include them in the unit.P. L. Chapmanis in charge of the malt plant.He hasfour menworking under him and he does the same type of work as his sub-ordinates.J. A. Olmstead, H. Kin.sel,andC.F. Youngare secondmillers and as such, each is in charge of a shift of about six men.In addition to their supervisory functions, the extent of which is indispute, they set the milling machinery and see that the wheat isproperly mixed and the flour properly milled.H. E. Growtheisdenominated as an assistant mill superintendent or head miller.Hetakes the place of either the mill superintendent or the second miller,and at the time of the hearing was replacing a second miller.Hetestified that he did whatever "productive work" is necessary to keepthe mill going in addition to his supervisory duties.Although itwas testified that these men have authority to hire and discharge orrecommend hiring and discharging, the record shows that, in prac-tice,most of them do not use that prerogative; they also engage inordinary production work in addition to their supervisory dutiesand, as such, greatly resemble working foremen whom we haveincluded in othercases.2The only Union involved, to which theyall belong, asks their inclusion.We shall include them in the appro-priate unit.--R. C. Meredith,the head packer, is in charge of 14men.Hisfunction is to see that the flour is put in the right sacks, is properlypacked and weighed, and he has the power to hire and discharge.The general supervisory character of his work, the number of menunder his supervision, and his power to hire and discharge requirethat he be excluded from the unit.Accordingly, the term "supervisory employees" as used in definingthe appropriate unit includes Meredith, but not Finley, Scholl, Chap-man, Olmstead, Kinzel, Young, and Growthe.'Matter of LidzBrothers,IncorporatedandUnitedWholesaleEmployees,(LocalNo.65), 5 N. L. R. B. 757;Matter of North Star Specialty CompanyandInternational Asso-ciationofMachinists, Local382, 5N.L.R. B. 763. KANSAS MILLINGCOMPANY75.We find that all production and maintenance employees of theCompany, excluding executive and supervisory employees, officeworkers, and chemists, constitute a unit appropriate for the purposeof collective bargaining and that said unit will insure to employeesof the Company the full benefit of their right of self-organizationand to collective bargaining and otherwise effectuate the policies ofthe Act.VI. THE DETERMINATIONOF REPRESENTATIVESAt the hearing, the Union offered evidence in support of its claimthat the majority of the employees in the appropriate unit haddesignated it as their bargaining agent. It requests certification onthe proof offered.In accordance with the policy announced inMatter of The Cudahy Packing CompanyandMatter of Armour dCompany,however, we shall direct. that an election by secret ballotbe held.8We find that those eligible to vote in the election shall be theemployees in the appropriate unit during the last pay-roll periodnext preceding the date of this Direction, including employees who,did not work during such pay-roll period because they were ill oron vacation and employees who were then or have since been tempo-rarily laid off, but excluding those who have since quit or been dis-charged for cause.On the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS or LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Kansas Milling Company, Wichita, Kan-sas,within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.The production and maintenance employees of the Company,excluding executive and supervisory employees, office workers, andchemists constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor Relations Act.8Matter of Armour ct CompanyandUnited PackinghouseWorkers, LocalIndustrialUnion No. 13,Packinghouse Workers Organizing Committee, affiliated with the 0. I. 0.,13 N. L.R.B. 567;MatterofTheCudahy Packing CompanyandUnited. PackinghouseWorkers of America,LocalNo.21,affiliatedwiththeC. 1.0., 13 N. L.R. B. 526. 76DECISIONSOF NATIONAL LABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargain-ing with the Kansas Milling Company, Wichita, Kansas, an electionby secret ballot shall be conducted within fifteen (15) days fromthe date of this Direction, under the direction and supervision ofthe Regional Director for the Seventeenth Region, acting in thismatter as agent for the National Labor Relations Board and sub-ject to Article III, Section 9, of said Rules and Regulations, amongthe production and maintenance employees of said Company whowere employed during the pay-roll period next preceding the dateof this Direction of Election, including employees who did not workduring such pay-roll period because they were ill or on vacationand employees who were then or have since been temporarily laidoff, but excluding executive and supervisory employees, office work-ers, and chemists, and excluding also those who have since quitor been discharged for cause, to determine whether or not they desireto be represented by Flour, Feed, Seed, Cereal and Elevator WorkersUnion, No. 20991, A. F. of L., for the purposes of collectivebargaining.